

117 HRES 274 IH: Providing for consideration of the bill (H.R. 619) to amend title 18, United States Code, to prohibit a health care practitioner from failing to exercise the proper degree of care in the case of a child who survives an abortion or attempted abortion.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 274IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mrs. Cammack submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for consideration of the bill (H.R. 619) to amend title 18, United States Code, to prohibit a health care practitioner from failing to exercise the proper degree of care in the case of a child who survives an abortion or attempted abortion.That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 619) to amend title 18, United States Code, to prohibit a health care practitioner from failing to exercise the proper degree of care in the case of a child who survives an abortion or attempted abortion. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the majority leader and the minority whip or their respective designees; and (2) one motion to recommit.2.Clause 1(c) of rule XIX shall not apply to the consideration of the bill (H.R. 619).